DETAILED ACTION
This is the third Office action on the merits. Claims 15-31 and 33 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Response to Amendment
The amendments filed on 02/10/2022 are sufficient to overcome the rejections of claims 24 and 25 under 35 U.S.C. 112(b).
The amendments are sufficient to overcome the rejections of claims 15 and 19-29 under 35 U.S.C. 103 as being obvious over Hofbauer et al. (CA 2950937 A1), in further view of Irish et al. (US 20170301716 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 16, 17, 30, and 31 under 35 U.S.C. 103 as being obvious over Hofbauer et al. (CA 2950937 A1), in further view of Irish et al. (US 20170301716 A1) and Barrows (US 20150097951 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 18 under 35 U.S.C. 103 as being obvious over Hofbauer et al. (CA 2950937 A1), in further view of Irish et al. (US 20170301716 A1) and Smits (US 20160041266 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 33 under 35 U.S.C. 103 as being obvious over Hofbauer et al. (CA 2950937 A1), in further view of Irish et al. (US 20170301716 A1) and Niclass et al. (WO 2017112416 A1). However, a new ground of rejection is introduced by the amendment.

Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. Specifically, the applicant outlines several features of MPPC sensor embodiment used in the claimed subject matter, namely where microcell groups are selected before measurement and their combined signal is readout using a single output, as outlined in paragraphs [0042] and [0060] of the application. The applicant goes on to argue that these specific features make this type of sensor incompatible with the light detection system taught by Hofbauer et al., which allows for selection of specific sensors for readout during or even after measurement, and parallel readouts of signals (Hofbauer et al., Page 7, Lines 6-20). Thus, by adopting an MPPC as its sensor, Hofbauer et al. would be abandoning key features of its design. However, Hofbauer et al. primarily deals with several methods of reducing total sensor area used for measurements and is explicitly capable of accomplishing this goal by selecting active regions before measurement occurs as it states on Page 7, Lines 12-14. It similarly features several methods that would require selecting an active region before measurement (Hofbauer et al., FIGS. 4 and 7, Page 4, Lines 27-33 and Page 6 Lines 16-27). Further, there are numerous advantages present when using an MPPC compared to other sensor types, such as lower cost, lower design complexity, and higher sensitivity (Jarosinski et al., Paragraph [0047]). That final point in particular may be important to a light detection system such as the one taught by Hofbauer et al., which states that it can be used for aerial .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer et al. (CA 2950937 A1), in further view of Jarosinski et al. (US 20180045816 A1).

Regarding claim 15 Hofbauer et al. teaches a measuring device for optically surveying an environment, comprising:
	a radiation source for generating transmitted radiation (FIG 3., Laser transmitter 6, Page 13, Lines 14-15);
	a transmitting channel for emitting at least a part of the transmitted radiation (FIG 3., Laser transmitter 6, Page 13, Lines 14-15);
	a beam deflection element in the transmitting channel, which is configured to deflect the transmitted radiation and to set a chronologically varying transmission direction of the transmitted 
	a receiving channel comprising a receiver, which is configured to acquire a reception signal based on at least a part of the returning transmitted radiation, referred to hereafter as received radiation (FIG. 3, laser receiver 12, Page 13, Lines 31-32);
	a control electronics unit, which is configured to control the measuring device based on a preprogrammed measurement procedure (FIG. 4, evaluation device 13, Page 16, Lines 33-34);
	an angle determining unit for acquiring angle data with respect to the transmission direction of the transmitted radiation (FIG. 3, angle α and angular velocity ω, Page 1, Lines 27-29, The device has a method for determining the deflection angle.); and
	a computer unit for deriving distance measurement data based on the reception signal (FIG. 3, evaluation device 13, Page 14, Lines 20-21), wherein sweeping scanning is carried out by means of the transmitted radiation by way of the measurement procedure, based on: 
a defined ongoing, continuous actuation of the beam deflection element for the ongoing change of the transmission direction of the transmitted radiation (FIG. 3, transmission laser beam 2 and angular velocity ω, Page 13, Lines 19-21), an ongoing emission of the transmitted radiation and an ongoing acquisition of the reception signal (Page 12, Line 24-25), […]
and in the scope of the measurement procedure, the actuation of the beam deflection element and the acquisition of the reception signal are synchronized such that: 
the acquisition of the reception signal takes place based on an active section of the receiver (FIGS. 11 and 12, selector 27, Page 20, Lines 6-8), wherein the active section is set based on the angle data defining the transmission direction of the transmitted radiation and/or based on distance measurement data (Page 2, Lines 6-9).


the receiver for acquiring the reception signal has an optoelectronic sensor embodied as multi-pixel photon counter, MPPC (FIG. 4, 2-D sensor array 460, Paragraph [0047]), wherein the MPPC comprises hundreds or thousands of microcells (FIG. 4, 2-D sensor array 460, Paragraph [0068]. Each individual pixel may have at least 400 microcells. Can possess multiple pixels.) and is configured to add currents of the microcells on the sensor and to subsequently convert the added currents into an analog voltage signal (FIG. 4, summing circuit 486, Paragraph [0053]. Adds the signals from all activated microcells to create an analog signal.), which asymptotically approaches a maximum limiting voltage with increasing received radiation (Paragraph [0054]. Inherent to how SiPMs function, this states that the detection signal is indicative of intensity, and thus it can be assumed that stronger signals, meaning higher voltage, indicates higher radiation/intensity.), the MPPC is configured such that the microcells are read out in different microcell groups which are conducted to a common output of the MPPC alternately (FIG. 4, areas 464 and 468 and ADC/TDC 488, Paragraph [0053]. Different microcell groups can be readout, depending on the selected active region of the sensor, before being output to a single ADC/TDC circuit.), and active sections, which can be read out individually, of the receiver are thus settable (FIG. 4, areas 464 and 468, and de-mapping circuit 484, Paragraphs [0053] and [0055]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser scanning device taught by Hofbauer et al. with the SiPM sensor taught by Jarosinski et al. The reasoning for this is that the SiPM sensor system taught by Jarosinski et al. comes with a number of advantages over other traditional sensor systems, namely, “… high, single-photon sensitivity, lower cost, improved performance, enhanced system reliability, and lower design 

Regarding claim 19 Hofbauer et al., modified in view of Jarosinski et al., teaches the measuring device according to Claim 15, wherein the measuring device is configured, based on the angle data, to estimate a first item of imaging information for a beam shape and/or location of the received radiation imaged on the sensor, wherein the active section used in the scope of the measurement procedure is selected based on the estimated first item of imaging information (Hofbauer et al., Page 2, Lines 6,9 and Page 7, Lines 12-14).

Regarding claim 20 Hofbauer et al., modified in view of Jarosinski et al., teaches the measuring device according to Claim 15, wherein the measuring device is configured, based on feedback of the sensor with respect to a previously acquired reception signal, to estimate a second item of imaging information for a beam shape and/or location of the received radiation imaged on the sensor, wherein the active section used in the scope of the measurement procedure is selected based on the estimated second item of imaging information (Hofbauer et al., Page 9, Lines 19-25).

Regarding claim 21 Hofbauer et al., modified in view of Jarosinski et al., teaches the measuring device according to Claim 15, wherein the measuring device is configured, based on the distance measurement data, to estimate a third item of imaging information for a beam shape and/or location of the received radiation imaged on the sensor, wherein the active section used in the scope of the measurement procedure is selected based on the estimated third item of imaging information (Hofbauer et al., Page 9, Lines 19-25).



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser scanning device taught by Hofbauer et al., and previously modified with the SiPM sensor taught by Jarosinski et al., with the non-deflected return path for light beams also taught by Jarosinski et al. The reasoning for this is that by designing the system where return beams don’t need to interact with any scanning mechanisms, then the LiDAR system as a whole will avoid the issue where the scanning mechanism moves by varying amounts between the transmitted and return signal, depending on the range of the pulse. This predictably avoids the issue of beams being deflected to an unintended portion of the receiving channel, which can cause a number of issues for systems using predicted active surfaces.

Regarding claim 23 Hofbauer et al., modified in view of Jarosinski et al., teaches the measuring device according to Claim 15, wherein: the receiving channel is configured such that the imaging effect of the receiving channel is dependent on the actuation of the beam deflection element, which is arranged such that it acts on the received radiation, and therefore dependent on the actuation of the beam deflection element (Hofbauer et al., FIGS. 3 and 4, transmission laser beam 2, reception laser beam 4, and beam deflection device 8, Page 13, Lines 33-34), a first deflection angle of the transmitted radiation and a 

Regarding claim 24 Hofbauer et al., modified in view of Jarosinski et al., teaches the measuring device according to Claim 23, wherein the angle difference is estimated based on at least one element of: 
a distance to a target object in the environment based on initially acquired distance measurement data (Hofbauer et al., EQN (2). Page 15, Line 2-5), a setting rate of the chronologically variable transmission direction (Hofbauer et al., EQN (2). Page 15, Line 2-6), a scanning pattern defined by the measurement procedure for the sweeping scanning by means of the beam deflection element (Hofbauer et al., EQN (2). Page 15, Line 2-6), and the intrinsic movement of the measuring device.

Regarding claim 25 Hofbauer et al., modified in view of Jarosinski et al., teaches the measuring device according to Claim 24, wherein the angle difference is estimated based on a continuously occurring trend estimation on the basis of previously estimated angle differences, based on the last three immediately preceding angle differences (Hofbauer et al., Page 9, Lines 19-25).

Regarding claim 26 Hofbauer et al., modified in view of Jarosinski et al., teaches the measuring device according to Claim 15, wherein the receiver has multiple sensors (Jarosinski et al., FIG. 4, 2-D sensor array 460, Paragraph [0047]. The SiPM is composed of multiple SPAD sensors.), wherein the multiple 

Regarding claim 27 Hofbauer et al., modified in view of Jarosinski et al., teaches the measuring device according to Claim 15, wherein the receiver is designed such that a set of active sections which can be read out in parallel with respect to time is definable (Hofbauer et al., FIG 5. Page 17, Lines 17-20. and Jarosinski et al., FIG. 4, areas 462 and 464 and ADC/TDCs 470 and 488 Paragraphs [0053] and [0061]. This sensor can potentially read out the results of two active sections simultaneously.), wherein the radiation source is configured to generate a bundle of differently oriented and/or spaced-apart laser measuring beams generated in parallel (Hofbauer et al., FIGS. 11 and 12, Page 22, Lines 31-34), and the sections of the set of active sections are defined such that they are each associated with a laser measuring beam of the bundle of laser measuring beams (Hofbauer et al., FIGS. 11 and 12, Page 23, Lines 1-6).

Regarding claim 28 Hofbauer et al., modified in view of Jarosinski et al., teaches the measuring device according to Claim 15, wherein: 
the receiver has a radiation-opaque blocking element for the received radiation on the received radiation side (Hofbauer et al., FIG. 7, electro-optical element 22, Page 17, Lines 34-35 and Page 18, Lines 1-2), the blocking element is configured such that a transmission region settable in a chronologically variable manner is set to transmit the received radiation to the overall detector surface of the receiver, and the position of the transmission region is settable with respect to the overall 

Regarding claim 29 Hofbauer et al., modified in view of Jarosinski et al., teaches the measuring device according to Claim 15, wherein: 
the transmitted radiation is a pulsed laser measurement radiation (Hofbauer et al., FIGS. 1 and 2, Page 11, Lines 23-24);
the sensor is designed as an assembly of single-photon avalanche photodiodes (Jarosinski et al., FIG. 4, 2-D sensor array 460, Paragraph [0047]); or
the distance measurement data is with respect to an immediately preceding actuation of the beam deflection element (Hofbauer et al., FIGS. 2 and 3, Page 14, Lines 17-21).

	
Claims 16, 17, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer et al. (CA 2950937 A1), in further view of Jarosinski et al. (US 20180045816 A1) and Barrows (US 20150097951 A1).

Regarding claim 16 Hofbauer et al., modified in view of Jarosinski et al., teaches the measuring device according to Claim 15.

This combination fails to teach, but Barrows does teach wherein:
	the measuring device has an inertia meter which is configured to acquire inertia data with respect to an intrinsic movement of the measuring device (FIG. 2, Paragraph [0104]), and the active 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser scanning device taught by Hofbauer et al., and previously modified with the SiPM sensor taught by Jarosinski et al., with the IMU system taught by Barrows. The reasoning for this is that during operation the measurement device may be subject to small movements due to its environment. If the device intends to keep certain areas of the reception device active, while keeping others inactive, in order facilitate higher SNR values, it would be obvious to also incorporate these tiny movements into the selection process, as they will inform where the return beam will be incident upon. This will predictably allow the device to maintain its active and inactive zones, without the loss of signal due to returning beams being incident on inactive zones.

Regarding claim 17 Hofbauer et al., modified in view of Jarosinski et al. and Barrows, teaches the measuring device according to Claim 16, wherein the measuring device is configured:
	to acquire a time curve of the intrinsic movement of the measuring device, and to estimate the intrinsic movement of the measuring device in advance based on the time curve, wherein the active section used in the scope of the measurement procedure is selected based on the estimated intrinsic movement of the measuring device (Hofbauer et al., Page 9, Lines 19-25 and Barrows, Paragraph [0104], Hofbauer et al. discusses using previous reception measurements to determine the next active zone. If the device is tracking intrinsic movement using the IMU, as this modified device would, then the IMU data on intrinsic movement would also factor into the prediction.).



Regarding claim 31 Hofbauer et al., modified in view of Jarosinski et al. and Barrows, teaches the measuring device according to Claim 17, wherein the active section used in the scope of the measurement procedure is selected based on the estimated intrinsic movement of the measuring device, in consideration of a time curve of initially derived distance measurement data (Hofbauer et al., Page 9, Lines 19-25 and Barrows, Paragraph [0104], Same reasoning as for claim 17.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer et al. (CA 2950937 A1), in further view of Jarosinski et al. (US 20180045816 A1) and Smits (US 20160041266 A1).

Regarding claim 18 Hofbauer et al., modified in view of Jarosinski et al., teaches the measuring device according to Claim 15, wherein the measuring device is configured:
	to derive a position of incidence of the received radiation on the sensor (Hofbauer et al., FIGS. 11 and 12, Page 21, Lines 1-7).

This combination fails to teach, but Smits does teach [being configured] to derive an item of correction information with respect to the angle data based on the position of incidence and the distance measurement data (FIG. 4B, Paragraph [0129]).

.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer et al. (CA 2950937 A1), in further view of Jarosinski et al. (US 20180045816 A1) and Niclass et al. (WO 2017112416 A1).

Regarding claim 33 Hofbauer et al., modified in view of Jarosinski et al., teaches the measuring device according to Claim 19.

This combination fails to teach, but Niclass et al. does teach wherein the estimate of the first item of imaging information for the beam shape and/or location of the received radiation imaged on the sensor is based on a defined fixed focus optical unit of the receiving channel (FIG. 1, Page 2, Lines 13-15).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser scanning device taught by Hofbauer et al., and previously modified with the SiPM sensor taught by Jarosinski et al., with the active area estimation method taught by Niclass et al. The reasoning for that is that, if the device wishes to use active areas on the sensor to 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645      

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645